DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 in the reply filed on 5/9/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al (8,530,539, English language equivalent of CN 101984756).
Miyake et al disclose a curable resin composition comprising a curable monomer, optionally including a binder resin, and a compound A having both a reactive functional group and a hydrophobic functional group, which further includes a solvent and an additive(s). The hydrophobic functional group is a fluorine-containing group with those listed including 2,2,3,3-tetrafluoropropyl and 2,2,2-trifluoroethyl (meth)acrylates (instant claim 3; column 6, lines 24-51), and the multifunctional monomer includes pentaerythritol tetraacrylate, polyurethane diacrylates, dipentaerythritol pentacrylate, and dipentaerythritol hexacrylate (instant claim 4; column 10, lines 19-29). The photoinitiator is selected from the group including benzophenones and anthraquinones (instant claim 5; column 13, lines 47-67). The solvent includes those listed by the instant claim 7, such as EGMEA, n-butyl acetate, PGMEA, and propylene glycol. The additive includes a fluorosilane, or organosilane compound (instant claim 6; column 15, line 33 to column 16, line 3). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill int eh art prior to the effective filing date of the instant invention to prepare the material of Miyake et al, choosing to employ the compound A having a fluoro group as described above and the multifunctional polymerizable monomer as disclosed by the reference and described above and additive, wherein the resultant material would also meet the limitations of the instant claims.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al in view of Kawabe et al (JP 2008-105414 and tis machine translation).
Miyake et al has been discussed above. The reference teaches a curable composition as described above. While the reference teaches additives included in the composition, the non-limiting list does not specifically note many of the additives includes as leveling agents, anti-foaming agents, and inhibitors.
Kawabe et al disclose a curable composition comprising similar components as Miyake et al, wherein the composition includes well known additives including polymerization inhibitors (hydroquinones and catechols), antioxidants, UV absorbers, plasticizers, adhesion promoters, and antifoaming agents and release agents including silicone oils, higher fatty acid esters (instant claim 6). These types of additives and the various compounds in these classes are well known and widely used in the art.
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Miyake et al, choosing as the known and advantageous additives, those taught by Kawabe et al, wherein the resultant material also meets the limitations of the instant claims.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a material as set forth by the instant claim 1, wherein the multifunctional polymerizable compound is present in an amount of 0.1 to 1%. The prior art of record teaches compounds and compositions as claimed, by include the compound in a much greater about (~10-30%) than required by the instant claim 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722